Title: To John Adams from John Trumbull, 20 March 1791
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford March 20th. 1791:

I have just been reading the Philippic of Edmund Burke against the Revolution Society in London, & the National Assembly in France.  It has started a crowd of ideas in my mind, of whose propriety no one can so well judge as yourself.
This work presents itself in two points of view—as the declamation of the first of English Orators, & as the result of the collected wisdom of an old & experienced Statesman.
I acknowlege that in either view, I am disappointed in the performance.  As a Philippic, it undoubtedly contains many highly-laboured passages, expressed in forcible & pompous language, abounding in brilliant allusion, & full of satirical wit, indignation & contempt.  But where is the sublimity & pathos, tho’ often attempted, which can establish him as the rival of Cicero or Demosthenes?
He has written on the Sublime and Beautiful—he affects to be a sublime & beautiful Writer—but he mistakes the bent of his Genius.  His predominant talent is Wit—a sprightliness of allusion & brilliance of metaphor, well calculated to figure in the productions of a Swift or a Butler, but which loses its principal grace when tortured into sublimity, & obscured by the affected rotundity of pompous period.
Examine a sample.
“The anodyne draught of oblivion, thus drugged, is well calculated to preserve a galling wakefulness, & to feed the living ulcer of a corroding memory.  Thus to administer the opiate potion of amnesty, powdered with all the ingredients of scorn & contempt, is to hold to his lips, instead of the balm of hurt minds, the cup of human misery full to the brim, & to force him to drink it to the dregs.”
Is this Style? Is it sense? Is it English?—
But let us view him in the light of an able Politician.
He is undoubtedly right in asserting that France has at present no permanent Constitution, & that Government cannot long subsist in the National Assembly—He is right in his idea that the Revolution to this period has been the work of destruction, that it has annihilated the power & siezed the revenues of the King, the Clergy & the Nobility, that it has razed to the ground the Bastile of Despotism, & has not yet erected the fair Edifice of Constitutional & well balanced Government on its ruins.  He may be right in describing the loss of public Credit in France, & the instability of their Paper-assignats.  He is right in censuring many wild resolves of the National Assembly, many acts of unbounded licentiousness in the populace, & many needless indignities offered to the persons of their Sovereign & his Family.
Did it require the talents of a great Statesman to discover that in the French Revolution much was wrong & all was incomplete?
Can this calumniator of France, be the same Edmund Burke, who exhausted all his tropes in praise of America during her late contest with Britain? At the very period of his Panegyrics, would not our total want of a Constitutional Government, the weakness of our Confederation the depreciation of our currency, our public distresses, the wild ideas of licentious Liberty, & the unbridled insolence of our populace against the dignity of a Sovereign, happily indeed for himself, beyond the reach of personal insult, have afforded him themes, equally plausible & just, for contemptuous Philippic, & melancholy prognostication?  No—he then asserted that we had performed miracles—that we had tried Anarchy, & found it tolerable, & that Society was well regulated in America, by a Congress without power & a Government without resourceHe has since discovered that such miracles are incompatible with the climate of France!
But whence all his fury against Philosophers, who have asserted the rights of mankind, & his frequent ridicule of this enlightened age. On the subjects of Religion, of Government & of Humanity, is not this age more enlightened than the preceding? I grant that many of the Philosophers, whom he attacks were inaccurate in their ideas & wild in their Theories.  Awakened (to express myself in Burke’s manner) from the midnight darkness of Despotism, their eyes were dazzled by the orient light of Liberty, & instead of discerning objects in their native reality, their unaccustomed optics were pleasingly overstrained by a confused glare of visionary splendor.
But have they done no service to mankind, & was no innovation necessary to human happiness?
I am accustomed to view things on the brighter side, & am pleased with every bold effort of the mind, & every attempt to assert the rights and dignity of Man. Government, Morality & Religion are too august in themselves, too well supported by reason, & too necessary to the existence of rational Society, to be overthrown by the attacks even of Anarchy, Sophistry & Infidelity.  The world may perhaps reap eventual advantage from the labors of Philosophers, whose tenets in many particulars deserve abhorrence—from the prophane ridicule of Voltaire, the wild reveries of Rousseau, & the immoral sophistry of Hume.  Such Writers can never destroy the citadel of Government, but they will demolish the bulwarks of Tyranny—They cannot raze the Temple of Religion, but they will level the outworks of Superstition & enthusiasm.
But what must be the view of a Writer, who could overlook the merits of a Montesqieu, a Raynal, a Mably, & the long list of amiable assertors of the rights of mankind, & blend them with the factious & the infidel in one undistinguishing censure on Philosophers?
What was the situation of France before the Revolution—An unconnected groupe of Provinces, regulated by separate & contradictory Laws & Customs of Jurisprudence, & only held together as a Nation, by the undefined & despotic power of the Sovereign.  Her Religion, Bigotry in the lower ranks, Deism in the higher, & Intolerance in all.  Her King, a Despot in name—Her nobility infinitely too numerous for a Senate, & possessed of no legislative powers, & her Parliaments not even the shadow of an House of Representatives.  Her military force in the hands of the Crown, her Commerce degraded, her revenues collected by extortion, & a great part of her lands mortgaged to support the indolence of her Clergy, her Nuns & her Friars.
Amid the present diffusion of Science & with the example of British Freedom at her door, & American Independence among her Allies it was impossible She could have continued long in so mortifying a situation.  Though the only power of her Sovereign was Despotism, her Sovereign could be a Despot no longer. No spring was left of sufficient force to move the wheels of a Government at once so complicated & disjointed.  A Revolution, if not immediately necessary in Theory, must appear to every reflecting mind at least unavoidable in fact.
If this Sketch be justly drawn, what will become of all the eloquent periods of Burke’s declamation, in which he advises them to guard against innovations, & only endeavour to amend their antient Constitution.  What was their antient constitution, but an arbitrary & unlimited Monarchy?—From their early history he might indeed have revived some unacknowleged Clerical & Aristocratical claims—but he could not find a trace of Popular freedom.  His amendments to the Constitution of France must have been only made by adding some props & braces to the tottering pillar of Despotism.
If a thorough Reformation was necessary in France, were not most of the measures, which are the subjects of his censure equally necessary for the attainment of that end?  Was it not necessary to annihilate Arbitrary Power, that they might pave the way for a limited Monarchy? Was it not necessary to destroy the exorbitant claims of too numerous a Nobility before they could establish a well chosen & well regulated House of Lords?—Might it not be necessary to raise the representative Power, which never before existed, above its proper balance, that it might gain sufficient force & energy to hold its just rank in a permanent constitution?  Might it not be necessary to melt down the whole people into a general mass, previous to the new casting & organizing a well-balanced Government?  Can the Negative to these questions be proved true, & till proved, may we not check at least the severity of our censures?
Burke dwells principally on minutiæ—He catches the picture of the present moment, but seems not to possess the talent of retrospect & prospect which accompanies a great mind.
He indeed justly censures the capital error of the National Assembly—their ideas of pure Democracy; & their apparent ignorance of the necessity, the indispensible necessity, of the different orders in Government.  But he seems not to dwell on the subject as a matter of importance.  He throws it out as a vague sentiment arising in a mind aiming its artillery at more essential objects, at Parisian triumphs, proscriptive injustice, Dr. Price & the Revolution Society.
Whether the establishment of a well-balanced Government & a free Constitution in France will be effected, as in America, by the united wisdom of a National Convention, or whether it must be preceeded by the horrors of a Civil War, & finally be established in a Treaty of accommodation, Time alone can determine.  But I think we may venture to predict that France will never again be subjected to arbitrary Government & that She will at no very distant period reap an ample harvest from these seeds of Liberty already planted in her soil, but which a Burke could not discover among the broken furrows.
The advantages gained by France in the present revolution must be extensive & permanent—The errors of the National Assembly will be transitory in effect—and Posterity, speaking of them hereafter, may perhaps invert the sentiment of Shakespeare, & say—
“The good that they have done, lives after them,The evil lies interred with their bones.”
Thus Sir, I have in a very hasty manner given way to my feelings on the first perusal of Mr. Burke’s Pamphlet.  I pretend not to sufficient Information to enter into minuter disquisitions.
I will turn to a more agreeable subject.  The first Congress has now completed its sessions.  If they do not retire with a loud clamour of universal applause, they may receive sufficient consolation from the general happiness, which they have diffused over our Country.  In no nation, by no Legislature, was ever so much done in so short a period for the establishment of Government, Order, public Credit & general tranquillity. I only fear that the manifest increase of our circulating coin, together with the additional resources of Millions of Paper-Securities so rapidly appreciating, & the circulation of Bank-notes, may injure those general habits of Industry & Oeconomy, introduced by former years of Penury & Distress.  It will—unless drained off in more extensive and beneficial channels of Commerce.
All clamour concerning high wages & Salaries has now subsided—and the Judicious part of the community are becoming sensible that the compensations to Members of Congress, & to most of the Officers of Government are rather inadequate to their services & support.  As to Your Salary in particular, I find it universally agreed that it is too low—Had it not been for some political reasons, an attempt would have been made at the close of the last sessions to raise it about 3000 Dollars higher—This You probably know, & I have no doubt but this will be done at the next sessions.
From some strokes in your former letters, I fear that you resent too strongly the desertion of your Northern Friends on that occasion.  You may be assured that nothing personal was intended.  It was the result of a timid policy, & a cautious foresight of the clamour since actually raised on the subject of high compensations.  They sufficiently feel & regret the consequent diminution of respectability in your office—& are disposed to rectify their mistake.—You may ever depend on the firm attachment of the Northern States to your Person—but neither your sentiments, your spirit, your morals, or your manners can ever be highly popular among the licentious Lordlings, & noisy Democrats of the South, who, if it were possible to preserve a dignity & influence equal to their pride, would constantly aspire to become, not your Friends, but your Rivals.
I have the honor to be / with the greatest Respect, / Your most Obedt. Servt.
John Trumbull